SECURITIES PURCHASE AGREEMENT
(Signature Page)


NYXIO TECHNOLOGIES CORPORATION
2156 NE BROADWAY
PORTLAND, OREGON 97232


Ladies & Gentlemen:


The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:


1.            This Securities Purchase Agreement, including the Terms and
Conditions set forth in Annex I (the “Terms and Conditions”), the Risk Factors
set forth in Annex II (the “Risk Factors”), and exhibits, which are all attached
hereto and incorporated herein by reference as if fully set forth herein (the
“Agreement”), is made as of the date set forth below between Nyxio Technologies
Corporation, a Nevada corporation (the “Company”), and the Investor.
 
2.            The Company has authorized the sale and issuance of up to
1,000,000 shares of the Company’s Common Stock, $0.001 par value, at $0.50 per
share (the “Shares”) to the Investor in a private placement (the “Offering”).
 
3.            Pursuant to the Terms and Conditions, the Company and the Investor
agree that the Investor will purchase from the Company and the Company will
issue and sell to the Investor   Shares, for a purchase price of $0.50 per
Share, for an aggregate purchase price of $ . Unless otherwise requested by the
Investor, certificates representing the Common Stock purchased by the Investor
will be registered in the Investor’s name and address as set forth below.


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Date: __________, 2011
Investor:
 




 
By:
 




 
Print Name:
 

 
Title: 
 

 

 
Address:
                   




 
Phone:
 

 
Fax: 
 

 

 
Social Security Number or TIN (if applicable):
   


 
1

--------------------------------------------------------------------------------

 

ANNEX I


TERMS AND CONDITIONS FOR PURCHASE OF SHARES


Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.


1.           Authorization and Sale of the Shares.  Subject to these Terms and
Conditions, the Company has authorized the sale of up to 1,000,000 shares of the
Company’s common stock, par value $0.001, at a purchase price of $0.50 per share
(“Shares”).  The Company reserves the right to increase or decrease this
number.  All references to currency in this Securities Purchase Agreement shall
refer to the lawful currency of the United States of America.
 
2.           Agreement to Sell and Purchase the Shares.


2.1           At the Closing (as defined in Section 3 of this Annex I), the
Company will sell to the Investor, and the Investor will purchase from the
Company, upon the terms and conditions hereinafter set forth, the number of
Shares, if applicable, set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement at the purchase price set forth thereon.


2.2           The Company may enter into the same form of Securities Purchase
Agreement (“Agreement”), including these Terms and Conditions, with other
Investors and expects to complete sales of subsequent Shares to other Investors.


3.           Delivery of the Shares at Closing.  The completion of the purchase
and sale of the Shares (the “Closing”) shall occur at the offices of the Company
upon receipt of cleared funds and fully executed documents for the purchase of
the Shares on each date set by the Company, provided that a closing shall occur
no later than July 26, 2012, which date may be extended by mutual agreement of
both parties.  Within seven (7) days after each Closing, the Company shall
deliver to the Investor one or more stock certificates representing the number
of Shares as set forth in Section 3 of the Signature Page to the Securities
Purchase Agreement, each such certificate or certificates to be registered in
the name of the Investor, as set forth in Section 3 of the Signature Page to the
Securities Purchase Agreement.


The Company’s obligation to issue the Shares to the Investor shall be subject to
the following conditions, any one or more of which may be waived by the Company:
(a) receipt by the Company of a certified or official bank check or wire
transfer of funds in the full amount of the purchase price for the Shares being
purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.


The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.


4.           Representations, Warranties and Covenants of the Company.  The
Company hereby represents and warrants to, and covenants with, the Investor, as
follows:


4.1           Organization.  The Company is duly organized and validly existing
in good standing under the laws of the jurisdiction of its organization.  The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently contemplated and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the condition (financial or
otherwise), earnings, business or business prospects, properties or operations
of the Company (a “Material Adverse Effect”), and no proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification.

 
2

--------------------------------------------------------------------------------

 


4.2           Due Authorization and Valid Issuance.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreement, and the Agreement has been duly authorized and validly
executed and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Shares.   The Shares being purchased by the Investor
hereunder will, upon issuance and payment therefore pursuant to the terms
hereof, be duly authorized, validly issued, fully-paid and nonassessable.


4.3           Non-Contravention.  The execution and delivery of the Agreement,
the issuance and sale of the Shares under the Agreement, the fulfillment of the
terms of the Agreement and the consummation of the transactions contemplated
thereby will not (A) conflict with or constitute a violation of, or default
under, (i) any material bond, debenture, note or other evidence of indebtedness,
lease, contract, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company is a party or by
which it or its properties are bound, (ii) the charter, by-laws or other
organizational documents of the Company, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except in the
case of clauses (i) and (iii) for any such conflicts, violations or defaults
which are not reasonably likely to have a Material Adverse Effect or (B) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.


4.4           Capitalization.  As of July 5, 2011 there were 38,378,295 shares
of the Company’s common stock issued and outstanding.  Except as set forth
herein or contemplated by documents filed by the Company with the Securities and
Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), since such date through the date hereof (the
“Exchange Act Documents”), there are no other outstanding rights (including,
without limitation, preemptive rights), warrants or options to acquire, or
instruments convertible into or exchangeable for, any unissued shares of capital
stock or other equity interest in the Company or any contract, commitment,
agreement, understanding or arrangement of any kind to which the Company is a
party or of which the Company has knowledge and relating to the issuance or sale
of any capital stock of the Company, any such convertible or exchangeable
securities or any such rights, warrants or options.


4.5           Legal Proceedings.  There is no material legal or governmental
proceeding pending or, to the knowledge of the Company, threatened to which the
Company is or may be a party or of which the business or property of the Company
is subject that is not disclosed in the Exchange Act Documents.


4.6           No Violations.  The Company is not in violation of its charter,
bylaws, or other organizational document, or in violation of any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to the Company, which
violation, individually or in the aggregate, would be reasonably likely to have
a Material Adverse Effect, or is in default (and there exists no condition
which, with the passage of time or otherwise, would constitute a default) in any
material respect in the performance of any bond, debenture, note or any other
evidence of indebtedness in any indenture, mortgage, deed of trust or any other
material agreement or instrument to which the Company is a party or by which the
Company is bound or by which the properties of the Company are bound, which
would be reasonably likely to have a Material Adverse Effect.

 
3

--------------------------------------------------------------------------------

 


5.            Representations, Warranties and Covenants of the Investor.


5.1           The Investor represents and warrants to, and covenants with, the
Company that:  (i) the Investor is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act and the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Shares, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Shares; (ii) the Investor has
carefully read and fully understands the risks involved with an investment in
the Company including, without limitation, the risks identified on Annex II,
attached hereto, (iii) the Investor is acquiring the number of Shares set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Shares or any arrangement
or understanding with any other persons regarding the distribution of such
Shares; (iv) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (v) all of the representations
made by the Investor are true, correct and complete as of the date hereof and
will be true, correct and complete as of the Closing Date; and (vi) the Investor
has, in connection with its decision to purchase the number of Shares set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained herein.  There are no suits, pending litigation, or claims
against the undersigned that could materially affect the net worth of the
Investor.


5.2           The Investor acknowledges that it has had access to the Exchange
Act Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company’s officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Shares, and fully understands that the Shares are
speculative investments, which involve a high degree of risk of loss of the
Investor’s entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption “Risk Factors” in the
Exchange Act Documents and Annex II.


5.3           The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company that would permit an offering of the Shares, or possession or
distribution of offering materials in connection with the issuance of the
Shares, in any jurisdiction outside the United States where legal action by the
Company for that purpose is required.  Investor will comply with all applicable
laws and regulations in each foreign jurisdiction in which it purchases, offers,
sells or delivers Shares or has in its possession or distributes any offering
material, in all cases at its own expense.


5.4           The Investor hereby covenants with the Company not to make any
sale of the Shares without complying with the provisions of this Agreement, and
the Investor acknowledges that the certificates evidencing the Shares will be
imprinted with a legend that prohibits their transfer except in accordance
therewith.  The overall commitment of the Investor to investments, which are not
readily marketable, is not excessive in view of the Investor’s net worth and
financial circumstances, and any purchase of the Shares will not cause such
commitment to become excessive.  The Investor is able to bear the economic risk
of an investment in the Shares.


5.5           The Investor further represents and warrants to, and covenants
with, the Company that (i) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (ii) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 
4

--------------------------------------------------------------------------------

 


5.6           Investor will not use any of the restricted Shares acquired
pursuant to this Agreement to cover any short position in the Common Stock of
the Company if doing so would be in violation of applicable securities laws.


5.7           The Investor understands that nothing in the Exchange Act
Documents, this Agreement or any other materials presented to the Investor in
connection with the purchase and sale of the Shares constitutes legal, tax or
investment advice.  The Investor has consulted such legal, tax and investment
advisors, as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.


5.8           The Investor understands that the issuance of the Shares to the
Investor  has not been registered under the Securities Act in reliance upon one
or more specific exemptions therefrom, including Regulation D and/or Regulation
S, which exemption depends upon, among other things, the accuracy of the
Investor’s representations made in this Agreement.  The Investor understands
that the Shares must be held indefinitely unless subsequently registered under
the Securities Act and qualified under applicable state securities laws, or
unless an exemption from such registration and qualification requirements is
otherwise available. The  Investor acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Investor
acknowledges that the Company will refuse to register any transfer of Shares
that is not made in accordance with the provisions of Regulation S, registered
pursuant to the Securities Act or otherwise exempt from such registration. The
Investor further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and requirements relating to the Company which are outside of
the Investor’s control, and which the Company is under no obligation and may not
be able to satisfy. The Investor has been independently advised as to the
applicable holding period imposed in respect of the Shares by securities
legislation in the jurisdiction in which the undersigned resides and confirms
that no representation has been made respecting the applicable holding periods
for the Shares in such jurisdiction and it is aware of the risks and other
characteristics of the Shares and of the fact that the undersigned may not
resell the Shares except in accordance with applicable securities legislation
and regulatory policy.


5.9           A copy of the Company annual report on Form 10-K, its quarterly
reports on Form 10-Q, current reports on Form 8-K and information statements are
available on the SEC’s website at www.sec.gov.


5.10         For purposes of compliance with the Regulation S exemption for the
offer and sale of the Shares to non-U.S. Persons, if the Investor is not a “U.S.
Person,” as such term is defined in Rule 902(k) of Regulation S,1 the Investor
represents and warrants they are a person or entity that is outside the United
Sates, and further represents and warrants as follows:



--------------------------------------------------------------------------------

 
1    Regulation S provides in part as follows:
 
1.
“U.S. person” means:  (i) any natural person resident in the United States; (ii)
any partnership or corporation organized or incorporated under the laws of the
United States; (iii) any estate of which any executor or administrator is a U.S.
person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or
branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.

 
2.
The following are not “U.S. persons”: (i) any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.


 
5

--------------------------------------------------------------------------------

 


(a)           The Investor  is not acquiring the Shares for the account or
benefit of a U.S. Person.


(b)           If the Investor is a legal entity, it has not been formed
specifically for the purpose of investing in the Company.


(c)           The Investor  hereby represents that he, she or it has satisfied
and fully observed the laws of the jurisdiction in which he, she or it is
located or domiciled, in connection with the acquisition of the Shares,
including (i) the legal requirements of the Investor’s jurisdiction for the
acquisition of the Shares, (ii) any foreign exchange restrictions applicable to
such acquisition, (iii) any governmental or other consents that may need to be
obtained, and (iv) the income tax and other tax consequences, if any, which may
be relevant to the holding, redemption, sale, or transfer of the Shares; and
further, the Investor agrees to continue to comply with such laws as long as he,
she or it shall hold the Shares.


(d)           To the knowledge of the Investor, without having made any
independent investigation, neither the Company nor any person acting for the
Company, has conducted any “directed selling efforts” in the United States as
the term “directed selling efforts” is defined in Rule 902 of Regulation S,
which, in general, means any activity undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the marketing
in the United States for any of the Shares being offered.  Such activity
includes, without limitation, the mailing of printed material to investors
residing in the United States, the holding of promotional seminars in the United
States, and the placement of advertisements with radio or television stations
broadcasting in the United States or in publications with a general circulation
in the United States, which discuss the offering of the Shares.  To the
knowledge of the Investor, the Shares were not offered to the undersigned
through, and the undersigned is not aware of, any form of general solicitation
or general advertising, including without limitation, (i) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, and (ii) any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising.


(e)           The Investor will offer, sell or otherwise transfer the Shares,
only (A) pursuant to a registration statement that has been declared effective
under the Securities Act, (B) pursuant to offers and sales that occur outside
the United States within the meaning of Regulation S in a transaction meeting
the requirements of Rule 904 (or other applicable Rule) under the Securities
Act, or (C) pursuant to another available exemption from the registration
requirements of the Securities Act, subject to the Company’s right prior to any
offer, sale or transfer pursuant to clauses (B) or (C) to require the delivery
of an opinion of counsel, certificates or other information reasonably
satisfactory to the Company for the purpose of determining the availability of
an exemption.


(f)            The Investor will not engage in hedging transactions involving
the Shares unless such transactions are in compliance with the Securities Act.


(g)           The Investor represents and warrants that the undersigned is not a
citizen of the United States and is not, and has no present intention of
becoming, a resident of the United States (defined as being any natural person
physically present within the United States for at least 183 days in a 12-month
consecutive period or any entity who maintained an office in the United States
at any time during a 12-month consecutive period). The Investor understands that
the Company may rely upon the representations and warranty of this paragraph as
a basis for an exemption from registration of the Shares under the Securities
Act of 1933, as amended, and the provisions of relevant state securities laws.

 
6

--------------------------------------------------------------------------------

 


6.           Notices.  All notices, requests, consents and other communications
hereunder shall be in writing, shall be mailed (A) if within the United States
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile, or (B) if delivered
from outside the United States, by International Federal Express or facsimile,
and shall be deemed given (i) if delivered by first-class registered or
certified mail, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so
mailed, (iv) if delivered by facsimile, upon electronic confirmation of receipt
and shall be delivered as addressed as follows:


 
(a)
if to the Company, to:



Nyxio Technologies Corporation
2156 NE Broadway
Portland, OR 97232
Attn: Chief Executive Officer
Phone: (855) 436-6996


 
(b)
with a copy to:



Greenberg Traurig LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Attn:  Mark C Lee
Phone:  (916) 442-1111
Fax:  (916) 448-1709


 
(c)
if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.



7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.


8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


10.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of Nevada, without giving
effect to the principles of conflicts of law.


11.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.


12.         Rule 144.  The Company covenants that it will timely file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder (or, if the Company
is not required to file such reports, it will, upon the request of the Investor
holding Shares purchased hereunder made after the first anniversary of the
Closing Date, make publicly available such information as necessary to permit
sales pursuant to Rule 144 under the Securities Act), and it will take such
further action as the Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Shares purchased
hereunder without registration under the Securities Act within the limitation of
the exemptions provided by (a) Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or (b) any similar rule or regulation
hereafter adopted by the SEC.  Upon the request of the Investor, the Company
will deliver to such holder a written statement as to whether it has complied
with such information and requirements.

 
7

--------------------------------------------------------------------------------

 


13.         Confidential Information.  The Investor represents to the Company
that, at all times during the Company’s offering of the Shares, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Shares
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.


 
8

--------------------------------------------------------------------------------

 

ANNEX II


RISK FACTORS


The risks described below are the ones the Company believes are the most
important for the Investor to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.


Risks Relating to Our Company and Our Industry
 
We are a development stage company with a limited operating history on which to
evaluate our business or base an investment decision.
 
Our business prospects are difficult to predict because of our limited operating
history, early stage of development, unproven business strategy and unproven
product. We are a development stage company that has yet to generate any
revenue. As a development stage company, we face numerous risks and
uncertainties in the competitive markets.  In particular, we have not proven
that we can: develop our product offering in a manner that enables us to be
profitable and meet our customers’ requirements; develop and maintain
relationships with key customers and strategic partners that will be necessary
to optimize the market value of our products; raise sufficient capital in the
public and/or private markets; or respond effectively to competitive pressures.
If we are unable to accomplish these goals, our business is unlikely to succeed
and you should consider our prospects in light of these risks, challenges and
uncertainties.
 
We have no revenues and have incurred losses.
 
Since inception through March 31, 2011, we have not generated any revenues. We
anticipate that our existing cash and cash equivalents will not be sufficient to
fund our longer term business needs and we will need to generate revenue or
receive additional investment in the Company to continue operations.
 
Our auditors have expressed uncertainty as to our ability to continue as a going
concern.
 
Primarily as a result of our recurring losses and our lack of liquidity, we
received a report from our independent auditors that includes an explanatory
paragraph describing the substantial uncertainty as to our ability to continue
as a going concern as of our fiscal year ended December 31, 2010.


If we fail to raise additional capital, our ability to implement our business
model and strategy could be compromised.


We have limited capital resources and operations. To date, our operations have
been funded entirely from the proceeds from equity and debt financings.  We
expect to require substantial additional capital in the near future to develop
and market new products, services and technologies.  We currently do not have
commitments for financing to meet our expected needs and we may not be able to
obtain additional financing on terms acceptable to us, or at all.  Even if we
obtain financing for our near term operations and product development, we expect
that we will require additional capital beyond the near term.  If we are unable
to raise capital when needed, our business, financial condition and results of
operations would be materially adversely affected, and we could be forced to
reduce or discontinue our operations.


If our products do not gain market acceptance, we may not be able to fund future
operations.
 
A number of factors may affect the market acceptance of our products, including,
among others, the perception by consumers of the effectiveness of our products,
our ability to fund our sales and marketing efforts, and the effectiveness of
our sales and marketing efforts. If our products do not gain acceptance by
consumers, we may not be able to fund future operations, including the
development of new products, and/or our sales and marketing efforts for our
current products, which inability would have a material adverse effect on our
business, financial condition and operating results.

 
9

--------------------------------------------------------------------------------

 
 
Any failure to adequately establish a distributor sales force will impede our
growth.
 
We expect to be substantially dependent on a distributor sales force to attract
new consumers of our products. We are currently in the process of establishing
our distributor network and believe that there may be significant competition
for qualified, productive distributors who have the skills and technical
knowledge necessary to promote and sell our products. Our ability to achieve
significant growth in revenue in the future will depend, in large part, on our
success in establishing our distributor network. If we are unable to develop an
efficient distributor network, it will make our growth more difficult and our
business could suffer.
 
Our failure to accurately estimate demand for our products could adversely
affect our business and financial results.
 
We may not accurately estimate demand for our products. Our ability to estimate
the overall demand for our products is imprecise and may be less precise in
certain markets. If we materially underestimate demand for our products or are
unable to secure sufficient materials to produce and package our products, we
might not be able to satisfy demand on a short-term basis. Moreover,
industry-wide shortages of certain electronic components, parts or raw materials
have been and could, from time to time in the future, be experienced. Such
shortages could interfere with and/or delay production of our products and could
have a material adverse effect on our business and financial results.
 
Changes in consumer preferences may reduce demand for our products.
 
Our future success will depend upon our ability to develop and introduce
different and innovative consumer electronics. In order to develop our market
share, the impact of our products must address a consumer need and then meet
that need in the areas of quality and derived benefits. There can be no
assurance of our ability to meet that need and there is no assurance that
consumers will purchase our products. Additionally, our products are considered
premium products and to maintain market share during recessionary periods we may
have to reduce profit margins which would adversely affect our results of
operations. Product lifecycles for some consumer electronic products may be
limited to a few years before consumers’ preferences change. There can be no
assurance that our products will become or remain profitable for us. The
consumer electronics industry is subject to changing consumer preferences and
shifts in consumer preferences may adversely affect us if we misjudge such
preferences. We may be unable to achieve volume growth through product
initiatives. We also may be unable to penetrate new markets. If we are unable to
address any or all of these issues, it may affect our ability to produce
revenues and our business, financial condition and results of operations will be
adversely affected.
 
If we are unable to develop and establish brand image or product quality, or if
we encounter product recalls, our business may suffer.
 
Our success depends on our ability to develop and establish brand image for our
products. We have no assurance that our advertising, marketing and promotional
programs will have the desired impact on our products’ brand image or consumer
preferences. Product quality issues, real or imagined, or allegations of product
defects, even if false or unfounded, could tarnish the image of the affected
brands and may cause consumers to choose other products. We may be required from
time to time to recall products entirely.  Product recalls could adversely
affect our profitability and our brand image. We do not maintain recall
insurance. While we do not expect to have any credible product liability
litigation, there is no assurance that we will not experience such litigation in
the future. In the event we do experience product liability claims or a product
recall, our financial condition and business operations could be materially
adversely effected.
 
We may acquire or make investments in companies or technologies that could cause
loss of value to our stockholders and disruption of our business.


Subject to our capital constraints, we intend to continue to explore
opportunities to acquire companies or technologies in the future. Entering into
an acquisition entails many risks, any of which could adversely affect our
business, including:


 
·
Failure to integrate the acquired assets and/or companies with our current
business;

 
·
The price we pay may exceed the value we eventually realize;

 
·
Loss of share value to our existing stockholders as a result of issuing equity
securities as part or all of the purchase price;

 
·
Potential loss of key employees from either our current business or the acquired
business;


 
10

--------------------------------------------------------------------------------

 


 
·
Entering into markets in which we have little or no prior experience;

 
·
Diversion of management’s attention from other business concerns;

 
·
Assumption of unanticipated liabilities related to the acquired assets; and

 
·
The business or technologies we acquire or in which we invest may have limited
operating histories, may require substantial working capital, and may be subject
to many of the same risks we are.



If we do not respond effectively and on a timely basis to rapid technological
change, our business could suffer.


Our industry is characterized by rapidly changing technologies, industry
standards, customer needs and competition, as well as by frequent new product
and service introductions. We must respond to technological changes affecting
both our customers and suppliers. We may not be successful in developing and
marketing, on a timely and cost-effective basis, new services that respond to
technological changes, evolving industry standards or changing customer
requirements. Our success will depend, in part, on our ability to accomplish all
of the following in a timely and cost-effective manner:


 
·
Effectively using and integrating new technologies;

 
·
Continuing to develop our technical expertise;

 
·
Enhancing our engineering and system design services;

 
·
Developing services that meet changing customer needs;

 
·
Advertising and marketing our services; and

 
·
Influencing and responding to emerging industry standards and other changes.



An interruption in the supply of products and services that we obtain from third
parties could cause a decline in sales of our products.


In designing, developing and supporting our products, we rely on many third
party providers. These suppliers may experience difficulty in supplying us
products or services sufficient to meet our needs or they may terminate or fail
to renew contracts for supplying us these products or services on terms we find
acceptable. If our liquidity deteriorates, our vendors may tighten our credit,
making it more difficult for us to obtain suppliers on terms satisfactory to us.
Any significant interruption in the supply of any of these products or services
could cause a decline in sales of our services, unless and until we are able to
replace the functionality provided by these products and services. We also
depend on third parties to deliver and support reliable products, enhance their
current products, develop new products on a timely and cost-effective basis and
respond to emerging industry standards and other technological changes.
 
Growth of internal operations and business may strain our financial resources.


We intend to significantly expand the scope of our operating and financial
systems in order to build and expand our business. Our growth rate may place a
significant strain on our financial resources for a number of reasons,
including, but not limited to, the following:


 
·
The need for continued development of our financial and information management
systems;

 
·
The need to manage strategic relationships and agreements with manufacturers,
suppliers and distributors; and

 
·
Difficulties in hiring and retaining skilled management, technical and other
personnel necessary to support and manage our business.

 
We cannot give you any assurance that we will adequately address these risks
and, if we do not, our ability to successfully expand our business could be
adversely affected.
 
Current global economic conditions may adversely affect our industry, business
and result of operations.
 
The recent disruptions in the current global credit and financial markets has
included diminished liquidity and credit availability, a decline in consumer
confidence, a decline in economic growth, an increased unemployment rate, and
uncertainty about economic stability. There can be no assurance that there will
not be further deterioration in credit and financial markets and confidence in
economic conditions. These economic uncertainties affect businesses such as ours
in a number of ways, making it difficult to accurately forecast and plan our
future business activities. The current adverse global economic conditions and
tightening of credit in financial markets may lead consumers to postpone
spending, which may cause our customers to cancel, decrease or delay their
existing and future orders with us. In addition, financial difficulties
experienced by our suppliers, manufacturers, distributors or customers could
result in product delays, increased accounts receivable defaults and inventory
challenges. We are unable to predict the likely duration and severity of the
current disruptions in the credit and financial markets and adverse global
economic conditions. If the current uncertain economic conditions continue or
further deteriorate, our business and results of operations could be materially
and adversely affected.

 
11

--------------------------------------------------------------------------------

 
 
Significant changes in government regulation may hinder sales.


The production, distribution, sale and marketing of our products are subject to
the rules and regulations of various federal, state and local health agencies,
various environmental statutes, and various other federal, state and local
statutes and regulations applicable to the production, transportation, sale,
safety, and advertising of or pertaining to our products. New statutes and
regulations may also be instituted in the future. Compliance with applicable
federal and state regulations is crucial to our success. Although we believe
that we are in compliance with applicable regulations, should the federal
government or any state in which we operate amend its guidelines or impose more
stringent interpretations of current laws or regulations, we may not be able to
comply with these new guidelines. Such regulations could require the
reformulation of certain products to meet new standards, market withdrawal or
discontinuation of certain products we are unable to reformulate, imposition of
additional record keeping requirements and expanded documentation regarding the
properties of certain products.  Failure to comply with applicable requirements
could result in sanctions being imposed on us or the manufacturers of any of our
products, including but not limited to fines, injunctions, product recalls,
seizures and criminal prosecution. Further, if a regulatory authority finds that
a current or future product or production run is not in compliance with any of
these regulations, we may be required to have the packaging of our products
changed which may adversely affecting our financial condition and operations. We
are also unable to predict whether or to what extent a warning under any of
applicable statute would have an impact on costs or sales of our products.


If we are not able to adequately protect our intellectual property, we may not
be able to compete effectively.


Our ability to compete depends in part upon the strength of our proprietary
rights in our technologies, brands and content. We expect to rely on a
combination of U.S. and foreign patents, copyrights, trademark, trade secret
laws and license agreements to establish and protect our intellectual property
and proprietary rights.  The efforts we have taken and expect to take to protect
our intellectual property and proprietary rights may not be sufficient or
effective at stopping unauthorized use of our intellectual property and
proprietary rights. In addition, effective trademark, patent, copyright and
trade secret protection may not be available or cost-effective in every country
in which our services are made available.  There may be instances where we are
not able to fully protect or utilize our intellectual property in a manner that
maximizes competitive advantage. If we are unable to protect our intellectual
property and proprietary rights from unauthorized use, the value of our products
may be reduced, which could negatively impact our business. Our inability to
obtain appropriate protections for our intellectual property may also allow
competitors to enter our markets and produce or sell the same or similar
products. In addition, protecting our intellectual property and other
proprietary rights is expensive and diverts critical managerial resources. If we
are otherwise unable to protect our intellectual property and proprietary
rights, our business and financial results could be adversely affected.


If we are forced to resort to legal proceedings to enforce our intellectual
property rights, the proceedings could be burdensome and expensive. In addition,
our proprietary rights could be at risk if we are unsuccessful in, or cannot
afford to pursue, those proceedings.  In addition, the possibility of extensive
delays in the patent issuance process could effectively reduce the term during
which a marketed product is protected by patents.


We may also need to obtain licenses to patents or other proprietary rights from
third parties. We may not be able to obtain the licenses required under any
patents or proprietary rights or they may not be available on acceptable terms.
If we do not obtain required licenses, we may encounter delays in product
development or find that the development, manufacture or sale of products
requiring licenses could be foreclosed. We may, from time to time, support and
collaborate in research conducted by universities and governmental research
organizations. We may not be able to acquire exclusive rights to the inventions
or technical information derived from these collaborations, and disputes may
arise over rights in derivative or related research programs conducted by us or
our collaborators.

 
12

--------------------------------------------------------------------------------

 


Assertions against us by third parties for infringement of their intellectual
property rights could result in significant costs and cause our operating
results to suffer.


The consumer electronic industry is characterized by vigorous protection and
pursuit of intellectual property rights and positions, which results in
protracted and expensive litigation for many companies. Other companies with
greater financial and other resources than us have gone out of business from
costs related to patent litigation and from losing a patent litigation. We may
be exposed to future litigation by third parties based on claims that our
technologies or activities infringe the intellectual property rights of others.
Although we try to avoid infringement, there is the risk that we will use a
patented technology owned or licensed by another person or entity and be sued
for patent infringement or infringement of another party’s intellectual property
or proprietary rights.  If we or our products are found to infringe the
intellectual property or proprietary rights of others, we may have to pay
significant damages or be prevented from making, using, selling, offering for
sale or importing such products or services or from practicing methods that
employ such intellectual property or proprietary rights.


Further, we may receive notices of infringement of third-party intellectual
property rights. Specifically, we may receive claims from various industry
participants alleging infringement of their patents, trade secrets or other
intellectual property rights in the future. Any lawsuit resulting from such
allegations could subject us to significant liability for damages and invalidate
our proprietary rights. These lawsuits, regardless of their success, would
likely be time-consuming and expensive to resolve and would divert management
time and attention. Any potential intellectual property litigation also could
force us to do one or more of the following:


·
stop selling products or using technology or manufacturing processes that
contain the allegedly infringing intellectual property;



·
pay damages to the party claiming infringement;



·
attempt to obtain a license for the relevant intellectual property, which may
not be available on commercially reasonable terms or at all; and



·
attempt to redesign those products that contain the allegedly infringing
intellectual property with non-infringing intellectual property, which may not
be possible.



The outcome of a dispute may result in our need to develop non-infringing
technology or enter into royalty or licensing agreements. We may agree to
indemnify certain customers for certain claims of infringement arising out of
the sale of our products. Any intellectual property litigation could have a
material adverse effect on our business, operating results or financial
condition.


Confidentiality agreements with employees and others may not adequately prevent
disclosure of our trade secrets and other proprietary information.


Our success depends upon the skills, knowledge and experience of our technical
personnel, our consultants and advisors as well as our licensors and
contractors. Because we operate in a highly competitive field, we rely almost
wholly on trade secrets to protect our proprietary technology and processes.
However, trade secrets are difficult to protect. We enter into confidentiality
and intellectual property assignment agreements with our corporate partners,
employees, consultants, outside scientific collaborators, developers and other
advisors. These agreements generally require that the receiving party keep
confidential and not disclose to third parties confidential information
developed by us during the course of the receiving party’s relationship with us.
These agreements also generally provide that inventions conceived by the
receiving party in the course of rendering services to us will be our exclusive
property. However, these agreements may be breached and may not effectively
assign intellectual property rights to us. Our trade secrets also could be
independently discovered by competitors, in which case we would not be able to
prevent use of such trade secrets by our competitors. The enforcement of a claim
alleging that a party illegally obtained and was using our trade secrets could
be difficult, expensive and time consuming and the outcome would be
unpredictable. In addition, courts outside the United States may be less willing
to protect trade secrets. The failure to obtain or maintain meaningful trade
secret protection could adversely affect our competitive position.

 
13

--------------------------------------------------------------------------------

 


Our products are complex and may require modifications to resolve undetected
errors or failures in order for them to function at the desired specifications,
which could lead to higher costs, a loss of customers or a delay in market
acceptance of our products.


Our products are highly complex and may contain undetected errors or failures
when first introduced or as new versions are released. If our products are
delivered with errors or defects, we could incur additional development, repair
or replacement costs, and our credibility and the market acceptance of our
products could be harmed. Defects could also lead to liability for defective
products and lawsuits against us or our customers. We may agree to indemnify
some of our customers under some circumstances against liability from defects in
our products. A successful product liability claim could require us to make
significant damage payments.


We do not have long-term purchase commitments from our customers, which may
result in significant uncertainty and volatility with respect to our revenues
and could materially and adversely affect our results of operations and
financial condition.


We do not have long-term purchase commitments from our customers; our sales, if
any, will be made on the basis of individual purchase orders. Our customers may
also cancel or defer purchase orders. Our customers’ purchase orders may vary
significantly from period to period, and it is difficult to forecast future
order quantities. In addition, changes in our customers’ business may adversely
affect the quantity of purchase orders that we receive. We cannot assure you
that any of our customers will continue to place orders with us in the future at
the same level as in prior periods. We also cannot assure you that the volume of
our customers’ orders will be consistent with our expectations when we plan our
expenditures. Our results of operations and financial condition may thus be
materially and adversely affected.


The average selling prices of our products could decrease rapidly, which may
negatively impact our revenues and operating results.


The price of consumer electronic products typically declines over its product
life cycle, reflecting product obsolescence, decreased demand as customers shift
to more advanced products, decreased unit costs due to advanced designs or
improve manufacturing yields, and increased competition as more suppliers are
able to offer similar products.  We may experience substantial period-to-period
fluctuations in future operating results if our average selling prices
decline.  We may reduce the average unit price of our products in response to
competitive pricing pressures, new product introductions by us or our
competitors and other factors.  We expect these factors will create downward
pressure on our average selling prices and operating results.  To maintain
acceptable operating results, we will need to develop and introduce new products
and product enhancements on a timely basis and continue to reduce our costs.  If
we are unable to offset any reductions in our average selling prices by
increasing our sales volumes and corresponding production costs reductions, or
if we fail to develop and introduce new products and enhancements on a timely
basis, our revenues and operating results will suffer.


We may be adversely affected by the cyclicality of consumer electronics
industry.


The consumer electronics industry is highly cyclical and is characterized by
constant and rapid technological change, product obsolescence and price erosion,
evolving standards, short product life cycles and wide fluctuations in product
supply and demand. The consumer electronics industry has, from time to time,
experienced significant downturns, often connected with, or in anticipation of,
maturing product cycles of both consumer electronics companies’ products and
declines in general economic conditions. These downturns have been characterized
by diminished product demand, production overcapacity, high inventory levels and
accelerated erosion of average selling prices. Any future downturn may reduce
our revenues and result in our having excess inventory. Furthermore, any upturn
in the consumer electronics industry could result in increased competition for
access to limited third-party suppliers and testing capacity. Failure to gain
access to suppliers and testing capacity could impair our ability to secure the
supply of products that we need, which could significantly delay our ability to
ship our products, cause a loss of revenues and damage our customer
relationships.

 
14

--------------------------------------------------------------------------------

 


Our business could be materially and adversely affected if we fail to anticipate
changes in evolving industry standards, fail to achieve and maintain
technological leadership in our industry or fail to develop and introduce new
and enhanced products.


Our products are generally based on industry standards, which are continually
evolving. The emergence of new industry standards could render our products or
those of our customers unmarketable or obsolete and may require us to incur
substantial unanticipated costs to comply with any such new
standards.  Moreover, we will be required to anticipate changes in technology
and industry standards and to develop and introduce new and enhanced products in
a timely fashion. If we do not anticipate these changes in technologies and
rapidly develop and introduce new and innovative technologies, we may not be
able to provide our products on competitive terms, and some of our customers may
buy products from our competitors instead of from us. Our continued ability to
adapt to such changes and anticipate future standards will be a significant
factor in maintaining or improving our competitive position and our growth
prospects. We cannot assure you that we will be able to anticipate evolving
industry standards, successfully complete the design of our new products, have
these products manufactured at acceptable manufacturing yields, or obtain
significant purchase orders for these products to meet new standards or
technologies. If we fail to anticipate changes in technology and to introduce
new products that achieve market acceptance, our business and results of
operations could be materially and adversely affected.


We face intense competition and expect competition to increase in the future,
which could prohibit us from developing a customer base and generating revenue.


There are many companies who will compete directly with our planned products and
services.  These companies may already have an established market in our
industry.  Most of these companies have significantly greater financial and
other resources than us and have been developing their products and services
longer than we have been developing ours.  Additionally, there are not
significant barriers to entry in our industry and new companies may be created
that will compete with us and other, more established companies who do not now
directly compete with us, may choose to enter our markets and compete with us in
the future.


Adverse changes in general economic or political conditions in any of the
countries in which we do business or intend to launch our products could
adversely affect our operating results.


If we grow our business to customers located in the United States as well as
customers located outside of the United States as we intend, we expect to become
subject to the risks arising from adverse changes in both domestic and global
economic and political conditions. For example, the direction and relative
strength of the United States and international economies remains uncertain due
to softness in the housing markets, difficulties in the financial services
sector and credit markets and continuing geopolitical uncertainties. If economic
growth in the United States and other countries continue to slow, the demand for
our customer’s products could decline, which would then decrease demand for our
products. Furthermore, if economic conditions in the countries into which our
customers sell their products continue to deteriorate, some of our customers may
decide to postpone or delay certain development programs, which would then delay
their need to purchase our products. This could result in a reduction in sales
of our service or in a reduction in the growth of our service revenues. Any of
these events would likely harm investors view of our business, our results of
operations and financial condition.


If we are unable to attract, train and retain technical and financial personnel,
our business may be materially and adversely affected.


Our future success depends, to a significant extent, on our ability to attract,
train and retain technical and financial personnel. Recruiting and retaining
capable personnel, particularly those with expertise in our chosen industries,
are vital to our success. There is substantial competition for qualified
technical and financial personnel, and there can be no assurance that we will be
able to attract or retain our technical and financial personnel. If we are
unable to attract and retain qualified employees, our business may be materially
and adversely affected.

 
15

--------------------------------------------------------------------------------

 


Corporate insiders or their affiliates may be able to exercise significant
control matters requiring a vote of our stockholders and their interests may
differ from the interests of our other stockholders.


Our directors and officers collectively own approximately 60% of our issued and
outstanding common stock.  In addition, one stockholder owns approximately 60%
of our issued and outstanding common stock.  As a result, these officers and
directors and stockholder are able to exercise significant control over matters
requiring approval by our stockholders. Matters that require the approval of our
stockholders include the election of directors and the approval of mergers or
other business combination transactions. Certain transactions are effectively
not possible without the approval of these officers and directors and
stockholder by virtue of their control over a majority of our outstanding
shares, including, proxy contests, tender offers, open market purchase programs
or other transactions that can give our stockholders the opportunity to realize
a premium over the then-prevailing market prices for their shares of our common
stock.


Our business depends substantially on the continuing efforts of our executive
officers and our business may be severely disrupted if we lose their services.
 
Our future success depends substantially on the continued services of our
executive officers. We do not maintain key man life insurance on any of our
executive officers and directors. If one or more of our executive officers are
unable or unwilling to continue in their present positions, we may not be able
to replace them readily, if at all. Therefore, our business may be severely
disrupted, and we may incur additional expenses to recruit and retain new
officers. In addition, if any of our executives joins a competitor or forms a
competing company, we may lose some of our customers.
 
We are subject to new corporate governance and internal control reporting
requirements, and our costs related to compliance with, or our failure to comply
with, existing and future requirements could adversely affect our business.
 
We may face new corporate governance requirements under the Sarbanes-Oxley Act
of 2002, as well as new rules and regulations subsequently adopted by the
Securities and Exchange Commission (“SEC”) and the Public Company Accounting
Oversight Board.  These laws, rules and regulations continue to evolve and may
become increasingly stringent in the future.  In particular, under SEC rules, we
are required to include management’s report on internal controls as part of our
annual report for the fiscal year ending December 31, 2011, pursuant to Section
404 of the Sarbanes-Oxley Act.  The financial cost of compliance with these
laws, rules and regulations is expected to be substantial.  We cannot assure you
that we will be able to fully comply with these laws, rules and regulations that
address corporate governance, internal control reporting and similar
matters.  Failure to comply with these laws, rules and regulations could
materially adversely affect our reputation, financial condition and the value of
our securities.

 
Risks Related to an Investment in Our Securities


Our board of directors does not intend to declare or pay any dividends to our
stockholders in the foreseeable future.


The declaration, payment and amount of any future dividends will be made at the
discretion of our board of directors, and will depend upon, among other things,
the results of our operations, cash flows and financial condition, operating and
capital requirements, and other factors the board of directors considers
relevant.  There is no plan to pay dividends in the foreseeable future, and if
dividends are paid, there can be no assurance with respect to the amount of any
such dividend.


Nevada law and our articles of incorporation authorize us to issue shares of
stock, which shares may cause substantial dilution to our existing shareholders
and/or have rights and preferences greater than our common stock.


Pursuant to our Articles of Incorporation, we have, as of the date of this
Report, 121,212,122 shares of common stock authorized.  As of July 5, 2011, we
have 38,378,295 shares of common stock issued and outstanding.  As a result, our
Board of Directors has the ability to issue a large number of additional shares
of common stock without shareholder approval, which, if issued, could cause
substantial dilution to our existing shareholders.


 
16

--------------------------------------------------------------------------------

 

A limited public trading market exists for our common stock, which makes it more
difficult for our stockholders to sell their common stock in the public markets.


Although our common stock is quoted on the OTCQB under the symbol “NYXO” there
is a limited public market for our common stock.  No assurance can be given that
an active market will develop or that a stockholder will ever be able to
liquidate its shares of common stock without considerable delay, if at
all.  Many brokerage firms may not be willing to effect transactions in the
securities.  Even if a purchaser finds a broker willing to effect a transaction
in these securities, the combination of brokerage commissions, state transfer
taxes, if any, and any other selling costs may exceed the selling
price.  Furthermore, our stock price may be impacted by factors that are
unrelated or disproportionate to our operating performance.  These market
fluctuations, as well as general economic, political and market conditions, such
as recessions, lack of available credit, interest rates or international
currency fluctuations may adversely affect the market price and liquidity of our
common stock.


Our stock is categorized as a penny stock. Trading of our stock may be
restricted by the SEC’s penny stock regulations which may limit a shareholder’s
ability to buy and sell our stock.


Our stock is categorized as a “penny stock”. The SEC has adopted Rule 15g-9
which generally defines “penny stock” to be any equity security that has a
market price (as defined) less than $5.00 per share or an exercise price of less
than $5.00 per share, subject to certain exceptions. Our securities are covered
by the penny stock rules, which impose additional sales practice requirements on
broker-dealers who sell to persons other than established customers and
accredited investors. The penny stock rules require a broker-dealer, prior to a
transaction in a penny stock not otherwise exempt from the rules, to deliver a
standardized risk disclosure document in a form prepared by the SEC which
provides information about penny stocks and the nature and level of risks in the
penny stock market. The broker-dealer also must provide the customer with
current bid and offer quotations for the penny stock, the compensation of the
broker-dealer and its salesperson in the transaction and monthly account
statements showing the market value of each penny stock held in the customer’s
account. The bid and offer quotations, and the broker-dealer and salesperson
compensation information, must be given to the customer orally or in writing
prior to effecting the transaction and must be given to the customer in writing
before or with the customer’s confirmation. In addition, the penny stock rules
require that prior to a transaction in a penny stock not otherwise exempt from
these rules, the broker-dealer must make a special written determination that
the penny stock is a suitable investment for the purchaser and receive the
purchaser’s written agreement to the transaction. These disclosure requirements
may have the effect of reducing the level of trading activity in the secondary
market for the stock that is subject to these penny stock rules. Consequently,
these penny stock rules may affect the ability of broker-dealers to trade our
securities. We believe that the penny stock rules discourage investor interest
in and limit the marketability of our common stock.


FINRA sales practice requirements may also limit a shareholder’s ability to buy
and sell our stock.


In addition to the “penny stock” rules described above, the Financial Industry
Regulatory Authority (“FINRA”) has adopted rules that require that in
recommending an investment to a customer, a broker-dealer must have reasonable
grounds for believing that the investment is suitable for that customer. Prior
to recommending speculative low priced securities to their non-institutional
customers, broker-dealers must make reasonable efforts to obtain information
about the customer’s financial status, tax status, investment objectives and
other information. Under interpretations of these rules, FINRA believes that
there is a high probability that speculative low priced securities will not be
suitable for at least some customers. The FINRA requirements make it more
difficult for broker-dealers to recommend that their customers buy our common
stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.


THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE SHARES OFFERED HEREIN.  POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY’S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE SHARES.
 
 
17

--------------------------------------------------------------------------------

 